Case f§:19-cv-01340-PSG-PVC Document 29 Filed 12/14/20 Page1lof1 Page ID #:2969

wo fo AN DH wu F&F WY NY

pee et
wo HN S&S ©

14
15

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL ROBERT BLACKBURN, Case No. EDCV 19-1340 PSG (PVC)

Petitioner,

JUDGMENT
v.

CRAIG KOENIG, Acting Warden,

Respondent.

 

 

16
17
18
19
20
21
22
23
24
25
26
|
28

 

Pursuant to the Court’s Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,

IT IS HEREBY ADJUDGED that the above-captioned action is dismissed with

prejudice.

Dated: yf iif 2020

 

Ze
PHIFIP S. GUTIERREZ
UNITED STATES DISTRICT JUDGE

 
